UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2008 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 333 - SOUND REVOLUTION INC. (Name of Small Business Issuer in its charter) Delaware N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3281 Chartwell Green V3E 3M9 Coquitlam, British Columbia (Zip Code) Canada (Address of principal executive offices) Issuer's telephone number 604.376.0396 Former name, former address, and former fiscal year, if changed since last report Check whether the registrant (1) filed all reports required to be filed by sections 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No þ APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of October 6, 2008, the registrant’s outstanding common stock consisted of 258,478shares. Transitional Small Business Disclosure Format (Check one): Yesþ No o TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1 Financial Statements Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations Item 4 Controls and Procedures Part II - OTHER INFORMATION Item 1 Legal Proceedings Item 2 Unregistered Sales of Equity Securities and Use of Proceeds Item 3 Defaults Upon Senior Securities Item 4 Submission of Matters to a Vote of Securities Holders Item 5 Other Information Item 6 Exhibits and Reports on Form 8-K Signatures PART I - FINANCIAL INFORMATION Safe Harbor Statement Certain statements in this filing that relate to financial results, projections, future plans, events, or performance are forward-looking statements and involve significant risks and uncertainties, including, but not limited to, the following: competition, promotional costs, and risk of declining revenues. Sound Revolution Inc.’s actual results could differ materially from those anticipated in such forward-looking statements as a result of a number of factors. These forward-looking statements are made as of the date of this filing, and the company assumes no obligation to update such forward-looking statements. The following discusses our financial condition and results of operations based upon our consolidated financial statements which have been prepared in conformity with accounting principles generally accepted in the United States of America.
